Filed 8/4/21 P. v. Maddox CA4/1
                   NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.




                 COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                       DIVISION ONE

                                              STATE OF CALIFORNIA



 THE PEOPLE,                                                                  D076407

            Plaintiff and Respondent,

            v.                                                                (San Bernardino Super. Ct.
                                                                              No. FSB1200889)
 LEMONTA MARKUIS MADDOX,

            Defendant and Appellant.


          APPEAL from a judgment of the Superior Court of San Bernardino
County, Katrina West, Judge. Affirmed.
          Sheila Quinlan, under appointment by the Court of Appeal, for
Defendant and Appellant.
          Matthew Rodriquez, Acting Attorney General, Lance E. Winters, Chief
Assistance Attorney General, Julie L. Garland, Assistant Attorney General,
A. Natasha Cortina and Annie Featherman Fraser, Deputy Attorneys
General for Plaintiff and Respondent.
      As part of an ongoing gang “war” between Bloods and Crips, 18-year old
Lemonta Markuis Maddox shot and killed Anthony M. A jury convicted him
of second degree murder as a lesser included offense of first degree murder
and made true findings on gun and gang enhancements.
      In a video recorded police interrogation played for the jury, Maddox
initially denied any involvement. But after about 20 minutes of questioning
he confessed to the shooting, claiming self-defense. On appeal, Maddox
contends the judgment should be reversed because his confession was coerced
by threats of a life sentence and promises of leniency for confessing.
      We have watched the video and are unpersuaded by Maddox’s claims.
The interrogation was not prolonged, the detective did not speak in an
aggressive or intimidating manner, and there were no threats, promises of
leniency, or any other improper psychological ploy.
      The court sentenced Maddox to prison for 40 years to life, making him
eligible for a youth offender parole hearing during his 25th year of

incarceration. (Pen. Code,1 § 3051, subd. (b)(3).) In People v. Franklin (2016)
63 Cal.4th 261 (Franklin), the Supreme Court held that a juvenile offender
who receives an indeterminate life sentence must be given adequate
opportunity at sentencing to make a record of mitigating evidence tied to his
youth. Here, because defense counsel did not request a Franklin proceeding,
Maddox contends we should remand so he can create an evidentiary record
for that future hearing.




1     Undesignated statutory references are to the Penal Code.

                                       2
      We conclude Maddox has forfeited the issue because he was sentenced
three years after Franklin was decided and trial counsel did not ask for a
Franklin proceeding. (See People v. Medrano (2019) 40 Cal.App.5th 961, 968,
fn. 9 (Medrano).) Nevertheless, the Attorney General concedes—and we
agree—that Maddox may file a motion in the trial court to conduct a Franklin
proceeding. (Medrano, at p. 968.) Accordingly, we affirm the judgment
without prejudice to Maddox filing a motion in the trial court for a Franklin
proceeding should he choose to do so.
              FACTUAL AND PROCEDURAL BACKGROUND
      The California Gardens Crips is a criminal street gang with about 120
members operating in San Bernardino County. Little Zions is a Blood gang
operating in close proximity. It has about 50 members. In 2012, a long
history of Crips/Bloods conflict boiled over into a “gang war” between
California Gardens and Little Zions. Rival gang members engaged in
assaults, drive-by shootings, and even murder.
      This case involves self-admitted California Gardens member Lavelle
Miller and two associates, Taron Anderson and Maddox. In 2012, Miller
attended Arroyo Valley High School. Anderson, who also attended Arroyo

Valley, was not a gang member but associated with the gang.2 Maddox
stopped attending Arroyo Valley in 2010, but was frequently on or near
school grounds. Although he was not a gang member, he associated with
Miller and Anderson.




2     His father, Taron Anderson, Sr., is a California Gardens member.

                                        3
      The victim, Anthony M., was a Little Zions gang member. Shortly after
high school let out for the day on February 27, 2012, he was fatally shot in
the back of the head while fleeing from a group of teenagers near Arroyo
Valley.
      An Arroyo Valley student, R.O., witnessed the shooting. R.O. knew
Anderson from school. He told Detective Marco Granado that he saw
Anderson and another African-American male, who was wearing a black and
gray sweater with squares on it. The two teenagers were standing so close to
each other when shots were fired that he could not determine which was the
shooter. After hearing several gunshots, R.O. saw the two teenagers run
away. The one wearing the distinctive sweater dropped something, quickly
picked it up, and continued running.
      From a photograph lineup, R.O. identified Miller as being part of the
group of teenagers running away when shots rang out. At about 7:00 p.m.
the same day, police arrived at Miller’s home for further investigation. Miller
was not there, but when police went looking for him in his bedroom they saw
gang-related graffiti, including “LZK”—which stands for “Little Zions Killer.”
Roughly an hour later, police came back to Miller’s home after receiving a tip
he had returned. They found a 9-millimeter semi-automatic gun hidden
underneath Miller’s dresser. The gun had been reported stolen about a

month earlier.3
      In response to Detective Granado’s questioning, Miller said that
Maddox was the shooter. Miller offered to take a lie detector test, and he led




3     Later, police determined that nine shell casings found at the murder
scene were fired from that gun.

                                       4
Granado to Maddox’s home.4 At about 10:45 p.m., Granado interviewed
Anderson, who admitted being with Miller and Maddox during the shooting.
Anderson also told Granado that Maddox was the shooter. A little more than
an hour later, police arrested Maddox at his home, where they also found a
sweater with black and gray squares matching R.O.’s description of the
clothing worn by one of the teenagers.
      Granado began interrogating Maddox at approximately 1:10 a.m.

(February 28) at the police station. After being Mirandized,5 Maddox

initially claimed to have “no idea” why he was arrested.6 He denied
associating with any gangs and maintained he was unaware of any shooting
because he had been home all day. Granado told him, “[W]e’ve been working
this shooting since it happened” and “I’ve had several people tell me that you
were there.” He added, “The people that you were with today identified you.”
      From that point, Maddox’s story quickly unraveled. Although insisting
just a few minutes earlier that he had been home all day, he now said he had
walked to a dairy near the high school, where he happened to see Miller and
Anderson. Next, Maddox conceded hearing gunshots and running away. But
he insisted, “[I]t wasn’t me like shootin’ or nothin’ like that.”
      About 15 minutes later, Maddox admitted that he shot and killed
Anthony. He said, “this guy, I guess he’s from Little [Zions]” “was reaching
for something . . . .” According to Maddox, Anderson quickly handed him a


4     At trial, Miller’s story changed. He claimed he shot Anthony, and he
and Maddox agreed that Maddox would take “street credit” for the killing so
that he could “crime in” to gang membership.
5     People v. Miranda (1966) 384 U.S. 436.
6     Maddox does not contend the Miranda advisement was deficient, nor
does he claim that he did not validly waive those rights.

                                         5
gun, which he fired in self-defense, believing Anthony was reaching for a
firearm.
      When Granado pointed out that Anthony was shot in the back of the
head while running away, Maddox admitted he was “not really” a threat at
that point, but explained he shot anyway because he “grew up learning” that
“if you do pull a gun out, you gotta gun then shoot it” or else the person will

“just come back after you.”7
                                   DISCUSSION
A. The Court Correctly Determined that Maddox’s Confession Was Voluntary
      1. General Legal Principles
      An involuntary confession is not admissible evidence. (People v. Linton
(2013) 56 Cal.4th 1146, 1176 (Linton).) “The test for determining whether a
confession is voluntary is whether the defendant’s ‘will was overborne at the
time he confessed.’ ” (People v. Maury (2003) 30 Cal.4th 342, 404, quoting
Lynumn v. Illinois (1963) 372 U.S. 528, 534.) A confession is involuntary if
“ ‘ “extracted by threats or violence, obtained by direct or implied promises, or
secured by the exertion of improper influence.” ’ ” (Linton, at p. 1176.) In
determining the voluntariness of a confession, relevant factors include
“ ‘ “ ‘the crucial element of police coercion [citation]; the length of the
interrogation [citation]; its location [citation]; its continuity’ as well as ‘the
defendant’s maturity [citation]; education [citation]; physical condition
[citation]; and mental health.’ ” ’ [Citation.] No single factor is dispositive.”
(People v. Winbush (2017) 2 Cal.5th 402, 452.)



7      Maddox was tried with Miller and Anderson, who were juveniles at the
time. In a separate appeal, this court affirmed their convictions for second
degree murder. (People v. Anderson et al. (Apr. 8, 2020, D076201) [nonpub.
opn.].)

                                          6
      “ ‘On appeal, we conduct an independent review of the trial court’s legal
determination’ as to the voluntariness of a confession. [Citation.] Although
we rely on the trial court’s factual findings to the extent they are supported
by substantial evidence, where, as here, “[t]he facts surrounding an
admission or confession are undisputed to the extent the interview is tape-
recorded,” those facts as well as the ultimate legal question are ‘subject to our
independent review.’ ” (People v. Wall (2017) 3 Cal.5th 1048, 1066 (Wall).)
      2. Additional Procedural History
      Before trial, Maddox moved to suppress his confession, claiming it was
involuntary—the result of Granado’s “improper conduct.” The court denied
the motion in a 17-page ruling containing these findings: (1) Maddox was in
the police interview room for about 80 minutes, but was questioned only by
Detective Granado, and for just 21 minutes before confessing; (2) Granado
“maintained a calm professional manner and tone throughout the interview.
No other officer was present during the interrogation”; (3) Maddox had
recently turned 18, had experience with the criminal justice system and his
maturity was “appropriate for his age”; (4) He “did not display any physical or
mental disabilities”; (5) Although near the end of the interrogation Maddox
said he was depressed because of the recent miscarriage of his unborn child,
before the interview began, when Detective Granado inquired, “ ‘How you
doin’?’ ” Maddox responded, “ ‘Good’ ”; (6) Maddox did not display any
“commonly recognized signs of depression or behave in a distraught or
emotional manner. He appeared calm during the entire interview, even
during his [c]onfession and afterward when discussing the loss of his unborn
child”; and (7) He “did not ask for food, something to drink, to use the
restroom or for a break, prior to making the [c]onfession.”




                                        7
      3. There Was No Improper Threat, Nor Any Implied Promise of
         Leniency
      Maddox contends his confession was involuntary because police
threatened he could spend life in prison for murder, but would receive
leniency if he confessed. He further claims that Granado “increased the
pressure” by stating this opportunity “was fleeting” and his “last chance at
freedom.” In making this argument, he relies on the following colloquy:
         “[Granado]: Do you want to go to jail for this?
         “[Maddox]: No, Heck no.
         “[Granado]: What kind of case is this right now? Do you
         know what kind of case this is right now?
         “[Maddox]: Yeah I do.
         “[Granado]: What is it.
         “[Maddox]: It’s a murder case.
         “[Granado]: Murder case. What happens to people when
         they go to jail for murder?
         “[Maddox]: They do life.
         “[Granado]: Is that what you’re willin’ to do right now?
         “[Maddox]: Heck no. I ain’t trying to do that.
         “[Granado]: Then you need to speak to me. Because as it
         sits right now, the evidence mount [sic] against you that’s
         a, that’s a rap. That’s a murder rap right there. [¶] Then
         you need to tell me, you’re that missing piece of the
         puzzle[.] [T]hen you need to tell me what happened.
         “[Maddox]: I’m tellin’ you I don’t know who shot ‘em.
         “[Granado]: Why’d you do it?
         “[Maddox]: I didn’t do it sir.” [¶] . . . [¶]
         “[Granado]: You really want to go to jail for the rest of your
         life over this thing[?]
         “[Maddox]: I really don’t.


                                          8
“[Granado]: Are you willing to do that right now?
“[Maddox]: No ‘cause I got a good life ahead of me.
“Granado: [O]kay. This might be your last chance at
freedom, unless you tell me what happened.
“[Maddox]: I’m telling you sir.
“[Granado]: You’re not telling me anything that’s helping
me out, helping you out right now. All you do is tell me a
bunch of lies.
“[Maddox]: But I ain’t gonna snitch on somebody[—]
“[Granado]: Well you can’t walk out this door[—]
“[Maddox]: not knowin’ what happened.
“[Granado]: knowing that there’s a lot of lies that you’re
telling me. We got to know the truth before we, we get out
of here. And once I get outta here and I tell them to book
you to jail, that’s it for you dude.
“[Maddox]: I ain’t goin to say somethin’ when I don’t know
what happened.
“[Granado]: Well you need to think real hard about that
because if you were out there and it wasn’t you, then you
know who did it.
“[Maddox]: I’ll [sic] I know.
“[Granado]: And for you to sit here and be quiet, doesn’t
make any sense to me. People, people tell the truth all the
time and they always benefit from it. Do you know what
that means?
“[Maddox]: No.
“[Granado]: Something usually good happens to somethin’
when they come up and finally tell the truth.
“[Maddox]: Yeah.”
“[Granado]: They clear their souls.” [¶] . . . [¶]




                                9
         “[Granado]: [O]kay. That’s why it’s always nice to tell, to
         be, to be truthful. I’m giving you that opportunity right
         now before I walk out of here and just say forget it [a]bout
         it, [a]bout you the rest of your life.” [¶] . . . [¶] “How do you
         think we got your name?
         “[Maddox]: I don’t know.
         “[Granado]: We’ve been doing our homework tonight. Like
         I said, we’ve been working this thing for ten hours man and
         so we’re giving you an opportunity to tell us what happened
         or else guess what? That’s it for you. I’m just going to get
         out of here and you’re going to have to fight this battle by
         yourself[.] I can’t help you. But if you help yourself out, I’ll
         help you. Once I walk out of here man, it’s, it’s done ‘til you
         go to court and you better hope that the judge and jury you
         know, believe you and if I’m not believing you right now,
         they’re not going to believe you and that’s what, that’s it for
         you man. The rest of your life.”
      It is true, of course, that a confession resulting from threats coupled
with express or even implied promises of leniency for confessing is
involuntary. The Supreme Court has explained:
         “ ‘Questioning may include exchanges of information,
         summaries of evidence, outline of theories of events,
         confrontation with contradictory facts, even debate between
         police and suspect. Yet in carrying out their interrogations
         the police must avoid threats of punishment for the
         suspect’s failure to admit or confess particular facts and
         must avoid false promises of leniency as a reward for
         admission or confession. . . . [The police] are authorized to
         interview suspects who have been advised of their rights,
         but they must conduct the interview without the undue
         pressure that amounts to coercion and without the
         dishonesty and trickery that amounts to false promise.’ ”
         (People v. Holloway (2004) 33 Cal.4th 96, 115 (Holloway).)




                                        10
      Nevertheless, Maddox’s argument fails because Granado did not
threaten him. Miller and Anderson had already said that Maddox shot
Anthony. Informing Maddox that he was facing a life sentence for murder
was no threat—it was a fact. Confronting a suspect with incriminating
evidence is not a coercive interrogation technique. (Holloway, supra, 33

Cal.4th at p. 115.)8
      Moreover, a confession is involuntary only if the coercive police conduct
is “causally related” to a later confession. (People v. Williams (2010) 49
Cal.4th 405, 437.) It must be a “motivating cause of the decision to confess.”
(Wall, supra, 3 Cal.5th at p. 1066.) Here, after acknowledging that murder
carries a life term, Maddox still maintained his innocence, stating, “I didn’t
do it,” “I ain’t no killer,” and “I didn’t shoot him.” Therefore, even if
construed as a threat, talk about a possible life sentence was not a motivating
cause of Maddox’s admissions.
      In a related argument, Maddox asserts that Granado promised leniency
in exchange for a confession. He points to Granado’s statements that people
who tell the truth “always benefit” and if he admitted being the shooter,
Granado would “help” him. Relying heavily on People v. Flores (1983) 144
Cal.App.3d 459 (Flores), Maddox contends that “[j]ust as the police did in
Flores, Granado suggested a worst-case scenario could be avoided if [Maddox]
spoke to police” and admitted being the shooter.
      There are two fundamental errors in Maddox’s argument. First, all
Granado did was exhort Maddox to be truthful. He described moral or
psychological advantages of telling the truth (“Something usually good



8    In any event, a life sentence for murder was not news to Maddox.
When Granado said, “What happens to people when they go to jail for
murder,” Maddox correctly answered, “They do life.”

                                        11
happens . . . when they come up and finally tell the truth. [¶] . . . [¶] They
clear their souls.”). And the law is clear that “ ‘mere advice or exhortation by
police that it would be better for the accused to tell the truth’ ” does not
render a subsequent confession involuntary. (Holloway, supra, 33 Cal.4th at
p. 115; see also People v. Carrington (2009) 47 Cal.4th 145, 172 (Carrington)
[“[W]hen law enforcement officers describe the moral or psychological
advantages to the accused of telling the truth, no implication of leniency or
favorable treatment at the hands of authorities arises.”].)
      “Moreover, ‘there is nothing improper in pointing out that a jury
probably will be more favorably impressed by a confession and a show of
remorse than by demonstrably false denials.’ ” (People v. Case (2018) 5
Cal.5th 1, 26.) Nor was it coercive for Granado to say, “We got to know the
truth before we, we get out of here.” (See Linton, supra, 56 Cal.4th at p. 1178
[“There was nothing coercive in the officers urging defendant to tell the truth
and informing defendant of the obvious point that the sooner he told the
truth, the sooner the interview would finish.”].)
      Second, Granado made no specific promise of leniency or favorable
treatment. He said, “But if you help yourself out, I’ll help you.” This
nebulous offer of some type of “help” falls well short of a promise of lenient
treatment. Granado did not represent that he, the prosecutor, or the court
would grant any particular benefit if Maddox confessed. Nor did Granado
offer to intercede on Maddox’s behalf with the prosecutor or the court.
Accordingly, Granado’s unspecific offer to “help” could not have been coercive.
(See Carrington, supra, 47 Cal.4th at p. 174 [interrogators’ statements “did
not constitute a promise of leniency” when “[t]he interviewing officers did not
suggest they could influence the decisions of the district attorney, but simply




                                        12
informed defendant that full cooperation might be beneficial in an
unspecified way”].)
      Maddox’s reliance on Flores is also inapt. There, police interrogating a
suspect in a robbery/murder investigation said he “ ‘could go to the . . . gas
chamber’ ” and then “immediately” told the accused, “ ‘Maybe that’s not so,
you know, but you’re the only one that knows that.’ ” (Flores, supra, 144
Cal.App.3d at pp. 466, 471, italics omitted in first quote.) By telling the
accused that only he could help himself “out of this mess,” the police
indicated that “[o]nly by confessing his involvement in the decedent’s death
could the appellant avoid the possible death penalty.” (Ibid.) Then,
exacerbating the situation, police implied that if the accused gave a story
supporting self-defense, he might be released on his own recognizance until
trial. (Id. at pp. 471‒472.)
      In contrast here, Granado said nothing to suggest that anything
Maddox might say could result in his release from custody. To the contrary,
it was a foregone conclusion from the very outset that Maddox was going to
jail on a murder charge. There was already a mountain of evidence against
him. An independent witness had placed him at the location from which the
shots were fired; his cohorts told police he was the shooter; and police already
had the murder weapon. Before Granado asked his first question, police had
already taken booking photographs, required Maddox to strip down to his
boxer shorts, confiscated his clothes, and had him don a paper gown. Police
did not need a confession to charge Maddox with murder. Rather, Granado
needed to know if there was evidence to the contrary. He quite appropriately
said to Maddox, “Then you need to tell me, you’re that missing piece of the
puzzle[.] [T]hen you need to tell me what happened.”




                                       13
      4. There Was No Improper Appeal to God or Religion
      About midway through the 20 minute interrogation, Granado asked
Maddox if he attended church, and this colloquy followed:
           “[Granado]: You go to church?
           “[Maddox]: Yeah I go to church.
           “[Granado]: Okay. Ain’t it nice to be making, to make
           things right with God?
           “[Maddox]: Yeah[.]
           “[Granado]: That’s another, that’s another reason why
           people tell the truth.
           “[Maddox]: Yeah.
      The only other reference to spirituality was a fleeting reference to
prayer, which occurred immediately before Maddox said that he shot in self-
defense:
           “[Granado]: [Y]ou know you’re lying.
           “[Maddox]: I didn’t shoot him.
           “[Granado]: You know you did. You need to make things
           right. We need to talk about it in here or speak on it or you
           want to speak on it when you say your prayers tonight,
           whatever the case me [sic] be you’re [unintelligible] is
           gonna come out.”
      In the trial court, defense counsel asserted the confession was coerced
because Granado “play[ed] the God card” and “[t]he God concept caused him
to give that confession.” The trial court rejected the argument , and
assuming for the sake of discussion that the issue has not been forfeited, we

do as well.9


9     The argument section of Maddox’s opening brief spends considerable
time referring to the discussion about God and religion, but only in the
factual and procedural background section. Although we could deem the
issue to have been forfeited because it was not specifically argued, we

                                        14
      A confession obtained by “exploiting a suspect’s religious anxieties” is
involuntary and thus inadmissible. (People v. Kelly (1990) 51 Cal.3d 931, 953
(Kelly).) Thus, in People v. Adams (1983) 143 Cal.App.3d 970 (Adams), a
confession was suppressed where the interrogating officer attended the same
church as defendant and made repeated references to the defendant’s sin,

guilt, apostasy, and “ ‘reprobate mind.’ ” (Id. at pp. 987‒990.)10
      But discussing religion with a suspect is not, in and of itself, an
impermissible coercive interrogation technique. (Kelly, supra, 51 Cal.3d at
pp. 951‒953 [questions about belief in Jesus, going to heaven, Christian
upbringing, and violating Christian values did not render confession
involuntary].) For example, in Carrington, during an interrogation a
detective stated, “ ‘[T]here’s someone up above, bigger than both of us looking
down saying Celeste, you know that you shot that person in San Carlos and
it’s time to purge it all.’ ” (Carrington, supra, 47 Cal.4th at p. 176.) The
Supreme Court held this was not an impermissible appeal to religious beliefs,
but rather an effort to awaken the defendant’s “sense of guilt” and “evoke
defendant’s better nature by persuading her that ‘purg[ing] it all’ was morally
the right thing to do and would provide her with psychological relief.” (Ibid.)
In drawing the line between permissible and coercive references to God or
religion, the Supreme Court has stated: “When police comments are not
‘calculated to exploit a particular psychological vulnerability of [the]
defendant,’ however, and ‘no acute religious anxiety or sense of guilt was




exercise our discretion to address it since the operative facts are undisputed
(shown on the video, exhibit 197) and it presents a question of law.
10    Adams was disapproved on other grounds in Price v. Superior Court
(2001) 25 Cal.4th 1046, 1069, footnote 13.

                                       15
apparent from prior questioning,’ appeals to religion are unlikely to be a
motivating cause of a defendant’s subsequent confession.” (Ibid.)
      Here, Granado’s references to God, church, and prayer were not
coercive. He simply implored Maddox to do what was morally correct and
make things “right with God” by telling the truth. Nothing indicates that
Maddox was devoutly religious or had any psychological vulnerability to
appeals to religion that might overcome his will.
      Adams, supra, 143 Cal.App.3d 970 is instructive by way of comparison.
There, the police interviewed the defendant several times concerning her
claim that unidentified assailants murdered her boyfriend. The sheriff, who
knew her from church and her employment at a Christian bookstore, then
spoke with her alone and told her he did not believe her story based on the
physical evidence and her behavior. He explained to her “there was
accountability attached to her actions, that [the defendant] knew this as a
Christian, and should she continue to deny accountability for what he
believed she had done, she would continue to have problems in experiencing
more guilt.” (Id. at p. 979.) The sheriff quoted Bible verses indicating “ ‘God
is a merciful God’ ” (ibid.), but disregarding God’s rules would cause God to
turn his back on that individual, who would suffer some form of retribution.
(Id. at p. 980.) He suggested that if the defendant continued to deny
culpability, she was “capable of experiencing the moral isolation and
abandonment” described in the Bible. (Ibid.) The sheriff referred to a book
written by a minister which included a description of a young woman in a
mental institution suffering from a “ ‘sin factor’ ” arising from guilt. He told
the defendant he believed her situation was similar, suggesting she could end
up in a mental institution. (Ibid.)




                                       16
      The Adams court held that the cumulative effect of the sheriff’s
reliance on his friendship with the defendant, his knowledge and use of her
religious beliefs, and his suggestion she might end up in a mental institution
if she did not tell the truth rendered her admissions involuntary. (Adams,
supra, 143 Cal.App.3d at pp. 983, 986, 989.) Adams noted “the totality was
not purely intellectual persuasion, but an overwhelming and calculated
appeal to the emotions and beliefs, focusing [the defendant’s] fears in an area
the sheriff knew [the defendant] to be particularly vulnerable.” (Id. at
p. 986.)
      Unlike Adams, here there is no evidence that Granado knew Maddox to
be particularly vulnerable, nor did Granado use religion to manipulate him
into making a coerced confession. The detective’s brief religious references
were not pervasive, nor did Granado quote Bible verses indicating God would
punish Maddox’s continued denials of culpability. Granado did not speak
about God's law, sin, guilt or a “ ‘reprobate mind.’ ” (Adams, supra, 143
Cal.App.3d at pp. 979–980 & fn. 8.) Further, Granado did not assume the
role of a priest or a spiritual advisor, but simply sought information while
speaking in a quiet tone and without lecturing about God.
      5. No Coercion in Suggesting Less Culpable Explanation
      After Maddox’s repeated denials, Granado asked, “What’d the kid do?”
“Did he reach for a gun, was he gonna try, try to shoot you?” A few seconds
later, the detective said Maddox was “probably a nice guy,” and suggested
“something happened today that got you upset. We all get upset and do
things we regret.” Maddox contends that by attempting to “minimize [his]
moral culpability for shooting” and suggesting that he would obtain a better
outcome if he admitted acting in self-defense, Granado coerced his confession.




                                      17
      This argument too is untenable. Police may suggest “possible
explanations of the events and offer[ ] defendant an opportunity to provide
the details of the crime.” (Carrington, supra, 47 Cal.4th at p. 171; see also
People v. Spencer (2018) 5 Cal.5th 642, 675 [collecting cases and stating “ ‘the
suggestions made by the interrogating officers that defendant may not have
been the actual killer, or may not have intended that the victim die’ were a
permissible interrogation tactic”].) Granado truthfully told Maddox that his
friends (Miller and Anderson) had identified him as the shooter, others had
told police he was there, his denials were not credible, and the interrogation
was his opportunity to tell his version of what happened. It was the strength
of the evidence against him, and not any impermissible police coercion that

caused Maddox to admit shooting Anthony.11
B. Maddox May Move for a Franklin Proceeding in the Trial Court
      Maddox was 18 when he murdered Anthony, and he received an
indeterminate sentence of 40 years to life. He will be entitled to a youth
offender parole hearing during his 25th year of incarceration. (§ 3051, subd.
(b)(3).) At that hearing, the Board of Parole Hearings “shall give great
weight to the diminished culpability of juveniles as compared to adults, the
hallmark features of youth, and any subsequent growth and increased
maturity of the prisoner . . . .” (§ 4801, subd. (c).) In Franklin, supra,
63 Cal.4th 261, the court held that when a juvenile offender receives an
indeterminate life sentence, the offender must be given “adequate
opportunity at sentencing to make a record of mitigating evidence tied to his
youth.” (Id. at p. 269.)




11    Because of this disposition, it is unnecessary to consider whether
allowing the confession into evidence was prejudicial.

                                        18
      Maddox asserts that although he was sentenced three years after
Franklin, trial counsel did not “assemble statements from family, friends,
school personnel, and community leaders or seek a psychiatric evaluation for
use at [a] future youth offender parole hearing.” With heavy reliance on
People v. Carranza (2019) 40 Cal.App.5th 673 (Carranza), he contends we
should remand his case under Franklin so that he can generate a record for
his eventual youth offender parole hearing.
      The Attorney General, citing Medrano, supra, 40 Cal.App.5th at page
968, contends that Maddox’s failure to request a Franklin proceeding at
sentencing forfeited his current claim. He further concedes, however, that
despite this forfeiture Maddox may file a motion with the trial court under
section 1203.01 “to place information contemplated in Franklin on the record”
as authorized by In re Cook (2019) 7 Cal.5th 439, 458 (Cook) [“for inmates
. . . who seek to preserve evidence following a final judgment, the proper
avenue is to file a motion in superior court under the original caption and
case number, citing the authority of section 1203.01 and today’s decision”].
      We agree with the Attorney General on this issue. In Cook, the
Supreme Court made clear that a Franklin proceeding may be waived, noting
that “[d]elving into the past is not always beneficial to a defendant. The
opportunity for a Franklin hearing is just that: an opportunity.” (Cook,
supra, 7 Cal.5th at p. 459.) If a defendant may intentionally forego a
Franklin proceeding by not asking for one in the trial court, he may likewise
forfeit the issue on appeal in a similar fashion. The “same forfeiture rules
that apply to countless other rights in criminal proceedings” apply in this
context too. (Medrano, supra, 40 Cal.App.5th at p. 968, fn. 9.)




                                      19
      Here, Maddox’s sentencing in 2019 occurred three years after Franklin
was decided. Because nothing in the record indicates that he lacked an
adequate opportunity at sentencing to make a record of mitigating youth-
related evidence, there is “no basis” for ordering a limited remand for that
purpose. (Medrano, supra, 40 Cal.App.5th at p. 963.) But this does not mean
Maddox has no remedy. If he so chooses, he may seek a Franklin proceeding
by filing an appropriate motion in the trial court. (Cook, supra, 7 Cal.4th at

p. 458.)12
      Maddox’s argument that we should remand to require the trial court to
conduct a Franklin proceeding is untenable. The published opinion he

primarily relies on, Carranza, supra, 40 Cal.App.5th 673, is not citable.13
Maddox’s brief fails to note that about two weeks after Medrano was decided,
the court in Carranza granted rehearing, thus vacating its prior opinion and

“eliminating the rule of law” upon which he relies.14 (See Morgan v.
Stubblefield (1972) 6 Cal.3d 606, 624.)




12     This disposition makes it unnecessary to consider Maddox’s claim that
trial counsel rendered constitutionally ineffective assistance by failing to
request a Franklin proceeding at sentencing.
13      Maddox’s reliance on People v. Windfield (2021) 59 Cal.App.4th 496 is
also not helpful. The sentencing in that case occurred no later than 2014—
i.e., before Franklin was decided.
14   The Carranza court later filed an unpublished opinion agreeing with
Medrano.

                                      20
                                DISPOSITION
      The judgment is affirmed without prejudice to Maddox’s filing a motion
in the trial court for a Franklin proceeding.




                                                                   DATO, J.

WE CONCUR:




AARON, Acting P. J.




IRION, J.




                                       21